Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of Applicant’s remarks on pages 8-10 received on 22 October 2021 and the prior art of the record do not disclose underlined highlighted claimed elements of “sending the first indication information from the network device to the terminal device; wherein the first indication information further includes a first parameter value and a second parameter value; wherein the first parameter value is one of a first index number, a ratio of a transmit power of a first signal to a transmit power of a reference signal in a serving cell, or a difference between the transmit power of the first signal and the transmit power of the reference signal in the serving cell; and wherein the second parameter value is one of a second index number, a ratio of a transmit power of a first signal to a transmit power of a reference signal in an adjacent cell, or a difference between the transmit power of the first signal and the transmit power of the reference signal in the adjacent cell” in independent claims 1, 11; and of “determining a first receive power according to the first indication information; wherein the first indication information further includes a first parameter value and a second parameter value; wherein the first parameter value is one of a first index number, a ratio of a transmit power of a first signal to a transmit power of a reference signal in a serving cell, or a difference between the transmit power of the first signal and the transmit power of the reference signal in the serving cell; and wherein the second parameter value is one of a second index number, a ratio of a transmit power of a first signal to a transmit power of a reference signal in an adjacent cell, or a difference between the transmit power of the first signal and the transmit power of the reference signal in the adjacent cell” in independent claims 6, 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/pstent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649